
	
		111th CONGRESS
		2d Session
		S. 2799
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To expand the Iran Sanctions Act of 1996,
		  to provide for the divestment of assets in Iran by State and local governments
		  and other entities, to identify locations of concern with respect to
		  transshipment, reexportation, or diversion of certain sensitive items to Iran,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress regarding illicit nuclear activities
				and violations of human rights in Iran.
					TITLE I—Sanctions
					Sec. 101. Definitions.
					Sec. 102. Expansion of sanctions under the Iran Sanctions Act
				of 1996.
					Sec. 103. Economic sanctions relating to Iran.
					Sec. 104. Liability
				of parent companies for violations of sanctions by foreign
				subsidiaries.
					Sec. 105. Prohibition on procurement contracts with persons
				that export sensitive technology to Iran.
					Sec. 106. Increased
				capacity for efforts to combat unlawful or terrorist financing.
					Sec. 107. Reporting requirements.
					Sec. 108. Sense of Congress regarding the imposition of
				sanctions on the Central Bank of Iran.
					Sec. 109. Policy of the United States regarding Iran’s
				Revolutionary Guard Corps and its affiliates.
					Sec. 110. Policy of the United States with respect to Iran and
				Hezbollah.
					Sec. 111. Sense of Congress regarding the imposition of
				multilateral sanctions with respect to Iran.
					TITLE II—Divestment from certain companies that invest in
				Iran
					Sec. 201. Definitions.
					Sec. 202. Authority of State and local governments to divest
				from certain companies that invest in Iran.
					Sec. 203. Safe harbor
				for changes of investment policies by asset managers.
					Sec. 204. Sense of Congress regarding certain ERISA plan
				investments.
					TITLE III—Prevention of transshipment, reexportation, or
				diversion of sensitive items to Iran
					Sec. 301. Definitions.
					Sec. 302. Identification of locations of concern with respect
				to transshipment, reexportation, or diversion of certain items to
				Iran.
					Sec. 303. Destinations of Possible Diversion Concern and
				Destinations of Diversion Concern.
					Sec. 304. Report on expanding diversion concern system to
				countries other than Iran.
					TITLE IV—Effective date; sunset
					Sec. 401. Effective date; sunset.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The illicit nuclear activities of the
			 Government of Iran and its support for international terrorism represent
			 threats to the security of the United States, its strong ally Israel, and other
			 allies of the United States around the world.
			(2)The United States and other responsible
			 countries have a vital interest in working together to prevent the Government
			 of Iran from acquiring a nuclear weapons capability.
			(3)The International Atomic Energy Agency has
			 repeatedly called attention to Iran's illicit nuclear activities and, as a
			 result, the United Nations Security Council has adopted a range of sanctions
			 designed to encourage the Government of Iran to cease those activities and
			 comply with its obligations under the Treaty on Non-Proliferation of Nuclear
			 Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into
			 force March 5, 1970 (commonly known as the Nuclear Non-Proliferation
			 Treaty).
			(4)The serious and urgent nature of the threat
			 from Iran demands that the United States work together with its allies to
			 prevent Iran from acquiring a nuclear weapons capability.
			(5)The United States and its major European
			 allies, including the United Kingdom, France, and Germany, have advocated that
			 sanctions be strengthened should international diplomatic efforts fail to
			 achieve verifiable suspension of Iran's uranium enrichment program and an end
			 to its illicit nuclear activities.
			(6)There is an increasing interest by States,
			 local governments, educational institutions, and private institutions to seek
			 to disassociate themselves from companies that conduct business activities in
			 the energy sector of Iran, since such business activities may directly or
			 indirectly support the efforts of the Government of Iran to achieve a nuclear
			 weapons capability.
			(7)Black market proliferation networks
			 continue to flourish in the Middle East, allowing countries like Iran to gain
			 access to sensitive dual-use technologies.
			(8)The Government of Iran continues to engage
			 in serious, systematic, and ongoing violations of human rights and religious
			 freedom, including illegitimate prolonged detention, torture, and executions.
			 Such violations have increased in the aftermath of the presidential election in
			 Iran on June 12, 2009.
			3.Sense of Congress regarding illicit nuclear
			 activities and violations of human rights in IranIt is the sense of Congress that—
			(1)international diplomatic efforts to address
			 Iran's illicit nuclear efforts and support for international terrorism are more
			 likely to be effective if the President is empowered with the explicit
			 authority to impose additional sanctions on the Government of Iran;
			(2)additional measures should be adopted by
			 the United States to prevent the diversion and transshipment of sensitive
			 dual-use technologies to Iran;
			(3)the concerns of the United States regarding
			 Iran are strictly the result of the actions of the Government of Iran;
			(4)the people of the United States—
				(A)have a long history of friendship and
			 exchange with the people of Iran;
				(B)regret that developments in recent decades
			 have created impediments to that friendship;
				(C)hold the people of Iran, their culture, and
			 their ancient and rich history in the highest esteem; and
				(D)remain deeply concerned about continuing
			 human rights abuses in Iran;
				(5)the President should—
				(A)continue to press the Government of Iran to
			 respect the internationally recognized human rights and religious freedoms of
			 its citizens;
				(B)identify the officials of the Government of
			 Iran that are responsible for continuing and severe violations of human rights
			 and religious freedom in Iran; and
				(C)take appropriate measures to respond to
			 such violations, including by—
					(i)prohibiting officials the President
			 identifies as being responsible for such violations from entry into the United
			 States; and
					(ii)freezing the assets of those officials;
			 and
					(6)additional funding should be provided to
			 the Secretary of State to document, collect, and disseminate information about
			 human rights abuses in Iran, including serious abuses that have taken place
			 since the presidential election in Iran conducted on June 12, 2009.
			ISanctions
			101.DefinitionsIn this title:
				(1)Agricultural commodityThe term agricultural
			 commodity has the meaning given that term in section 102 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5602).
				(2)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees has the meaning given that
			 term in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
				(3)Executive agencyThe term executive agency has
			 the meaning given that term in section 4 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 403).
				(4)Family memberThe term family member means,
			 with respect to an individual, the spouse, children, grandchildren, or parents
			 of the individual.
				(5)Information and informational
			 materialsThe term
			 information and informational materials includes publications,
			 films, posters, phonograph records, photographs, microfilms, microfiche, tapes,
			 compact disks, CD ROMs, artworks, and news wire feeds.
				(6)InvestmentThe term investment has the
			 meaning given that term in section 14(9) of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
				(7)Iranian diplomats and representatives of
			 other government and military or quasi-governmental institutions of
			 IranThe term Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran has the meaning given that term
			 in section 14(11) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
				(8)Medical
			 deviceThe term medical
			 device has the meaning given the term device in section 201
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(9)MedicineThe term medicine has the
			 meaning given the term drug in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
				102.Expansion of sanctions under the Iran
			 Sanctions Act of 1996
				(a)In generalSection 5 of the Iran Sanctions Act of 1996
			 (Public Law 104–172;
			 50 U.S.C. 1701 note) is amended by striking subsection (a) and
			 inserting the following:
					
						(a)Sanctions with respect to the development
				of petroleum resources of Iran, production of refined petroleum products in
				Iran, and exportation of refined petroleum products to Iran
							(1)Development of petroleum resources of
				Iran
								(A)In generalExcept as provided in subsection (f), the
				President shall impose 2 or more of the sanctions described in paragraphs (1)
				through (6) of section 6(a) with respect to a person if the President
				determines that the person, with actual knowledge, on or after the effective
				date of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2009—
									(i)makes an investment described in
				subparagraph (B) of $20,000,000 or more; or
									(ii)makes a combination of investments
				described in subparagraph (B) in a 12-month period if each such investment is
				at least $5,000,000 and such investments equal or exceed $20,000,000 in the
				aggregate.
									(B)Investment describedAn investment described in this
				subparagraph is an investment that directly and significantly contributes to
				the enhancement of Iran’s ability to develop petroleum resources.
								(2)Production of refined petroleum
				products
								(A)In generalExcept as provided in subsection (f), the
				President shall impose the sanctions described in section 6(b) (in addition to
				any other sanctions imposed under this subsection) with respect to a person if
				the President determines that the person, with actual knowledge, on or after
				the effective date of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2009, sells,
				leases, or provides to Iran any goods, services, technology, information, or
				support described in subparagraph (B)—
									(i)any of which has a fair market value of
				$200,000 or more; or
									(ii)that, during a 12-month period, have an
				aggregate fair market value of $1,000,000 or more.
									(B)Goods, services, technology, information,
				or support describedGoods,
				services, technology, information, or support described in this subparagraph
				are goods, services, technology, information, or support that could directly
				and significantly facilitate the maintenance or expansion of Iran's domestic
				production of refined petroleum products, including any assistance with respect
				to construction, modernization, or repair of petroleum refineries.
								(3)Exportation of refined petroleum products
				to Iran
								(A)In generalExcept as provided in subsection (f), the
				President shall impose the sanctions described in section 6(b) (in addition to
				any other sanctions imposed under this subsection) with respect to a person if
				the President determines that the person, with actual knowledge, on or after
				the effective date of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2009—
									(i)provides Iran with refined petroleum
				products—
										(I)that have a fair market value of $200,000
				or more; or
										(II)that, during a 12-month period, have an
				aggregate fair market value of $1,000,000 or more; or
										(ii)sells, leases, or provides to Iran any
				goods, services, technology, information, or support described in subparagraph
				(B)—
										(I)any of which has a fair market value of
				$200,000 or more; or
										(II)that, during a 12-month period, have an
				aggregate fair market value of $1,000,000 or more.
										(B)Goods, services, technology, information,
				or support describedGoods,
				services, technology, information, or support described in this subparagraph
				are goods, services, technology, or support that could directly and
				significantly contribute to the enhancement of Iran’s ability to import refined
				petroleum products, including—
									(i)underwriting or otherwise providing
				insurance or reinsurance for the sale, lease, or provision of such goods,
				services, technology, information, or support;
									(ii)financing or brokering such sale, lease, or
				provision; or
									(iii)providing ships or shipping services to
				deliver refined petroleum products to
				Iran.
									.
				(b)Description of sanctionsSection 6 of such Act is amended—
					(1)by striking The sanctions to be
			 imposed on a sanctioned person under section 5 are as follows: and
			 inserting the following:
						
							(a)In generalThe sanctions to be imposed on a sanctioned
				person under subsections (a)(1) and (b) of section 5 are as
				follows:
							; and
				
					(2)by adding at the end the following:
						
							(b)Additional sanctionsThe sanctions to be imposed on a sanctioned
				person under paragraphs (2) and (3) of section 5(a) are as follows:
								(1)Foreign exchangeThe President shall, pursuant to such
				regulations as the President may prescribe, prohibit any transactions in
				foreign exchange by the sanctioned person.
								(2)Banking transactionsThe President shall, pursuant to such
				regulations as the President may prescribe, prohibit any transfers of credit or
				payments between, by, through, or to any financial institution, to the extent
				that such transfers or payments involve any interest of the sanctioned
				person.
								(3)Property transactionsThe President shall, pursuant to such
				regulations as the President may prescribe and subject to the jurisdiction of
				the United States, prohibit any person from—
									(A)acquiring, holding, withholding, using,
				transferring, withdrawing, transporting, importing, or exporting any property
				with respect to which the sanctioned person has any interest;
									(B)dealing in or exercising any right, power,
				or privilege with respect to such property; or
									(C)conducting any transactions involving such
				property.
									.
					(c)Report relating to presidential
			 waiverSection 9(c)(2) of
			 such Act is amended by striking subparagraph (C) and inserting the
			 following:
					
						(C)an estimate of the significance of the
				conduct of the person in contributing to the ability of Iran to, as the case
				may be—
							(i)develop petroleum resources, produce
				refined petroleum products, or import refined petroleum products; or
							(ii)acquire or develop—
								(I)chemical, biological, or nuclear weapons or
				related technologies; or
								(II)destabilizing numbers and types of advanced
				conventional weapons;
				and
								.
				(d)Clarification and expansion of
			 definitionsSection 14 of
			 such Act is amended—
					(1)in paragraph (13)(B)—
						(A)by inserting financial institution,
			 insurer, underwriter, guarantor, and any other business organization, including
			 any foreign subsidiary, parent, or affiliate thereof, after
			 trust,; and
						(B)by inserting , such as an export
			 credit agency before the semicolon at the end;
						(2)in paragraph (14), by striking
			 petroleum and natural gas resources and inserting
			 petroleum, refined petroleum products, oil or liquefied natural gas,
			 natural gas resources, oil or liquefied natural gas tankers, and products used
			 to construct or maintain pipelines used to transport oil or liquefied natural
			 gas;
					(3)by redesignating paragraphs (15) and (16)
			 as paragraphs (16) and (17), respectively; and
					(4)by inserting after paragraph (14) the
			 following:
						
							(15)Refined petroleum productsThe term refined petroleum
				products means diesel, gasoline, jet fuel (including naphtha-type and
				kerosene-type jet fuel), and aviation
				gasoline.
							.
					(e)Conforming amendmentSection 4 of such Act is amended—
					(1)in subsection (b)(2), by striking
			 (in addition to that provided in subsection (d));
					(2)by striking subsection (d); and
					(3)by redesignating subsections (e) and (f) as
			 subsections (d) and (e), respectively.
					103.Economic sanctions relating to
			 Iran
				(a)In generalNotwithstanding any other provision of law,
			 and in addition to any other sanction in effect, beginning on the date that is
			 15 days after the effective date of this Act, the economic sanctions described
			 in subsection (b) shall apply with respect to Iran.
				(b)SanctionsThe sanctions described in this subsection
			 are the following:
					(1)Prohibition on imports
						(A)In generalExcept as provided in subparagraph (B), no
			 article of Iranian origin may be imported directly or indirectly into the
			 United States.
						(B)ExceptionThe prohibition in subparagraph (A) does
			 not apply to imports from Iran of information and informational
			 materials.
						(2)Prohibition on exports
						(A)In generalExcept as provided in subparagraph (B), no
			 article of United States origin may be exported directly or indirectly to
			 Iran.
						(B)ExceptionsThe prohibition in subparagraph (A) does
			 not apply to exports to Iran of—
							(i)agricultural commodities, food, medicine,
			 or medical devices;
							(ii)articles exported to Iran to provide
			 humanitarian assistance to the people of Iran;
							(iii)except as provided in subparagraph (C),
			 information or informational materials;
							(iv)goods, services, or technologies necessary
			 to ensure the safe operation of commercial passenger aircraft produced in the
			 United States if the exportation of such goods, services, or technologies is
			 approved by the Secretary of the Treasury, in consultation with the Secretary
			 of Commerce, pursuant to regulations promulgated by the Secretary of the
			 Treasury regarding the exportation of such goods, services, or technologies, if
			 appropriate; or
							(v)goods, services, or technologies
			 that—
								(I)are provided to the International Atomic
			 Energy Agency and are necessary to support activities of that Agency in
			 Iran;
								(II)are necessary to support activities,
			 including the activities of nongovernmental organizations, relating to
			 promoting democracy in Iran; or
								(III)the President determines to be necessary to
			 the national interest of the United States.
								(C)Special rule with respect to information
			 and informational materialsNotwithstanding subparagraph (B)(iii),
			 information and informational materials of United States origin may not be
			 exported directly or indirectly to Iran—
							(i)if the exportation of such information or
			 informational materials is otherwise controlled—
								(I)under section 5 of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2404) (as in effect pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
			 or
								(II)under section 6 of that Act (50 U.S.C. App.
			 2405), to the extent that such controls promote the nonproliferation or
			 antiterrorism policies of the United States; or
								(ii)if such information or informational
			 materials are information or informational materials with respect to which acts
			 are prohibited by chapter 37 of title 18, United States Code.
							(3)Freezing assets
						(A)In generalAt such time as the United States has
			 access to the names of persons in Iran, including Iranian diplomats and
			 representatives of other government and military or quasi-governmental
			 institutions of Iran (including Iran's Revolutionary Guard Corps and its
			 affiliates), that satisfy the criteria for designation with respect to the
			 imposition of sanctions under the authority of the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.) or are otherwise subject to
			 sanctions under any other provision of law, the President shall take such
			 action as may be necessary to freeze, as soon as possible, the funds and other
			 assets belonging to anyone so named and any family members or associates of
			 those so named to whom assets or property of those so named were transferred on
			 or after January 1, 2009. The action described in the preceding sentence
			 includes requiring any United States financial institution that holds funds and
			 assets of a person so named to report promptly to the Office of Foreign Assets
			 Control information regarding such funds and assets.
						(B)Asset reporting requirementNot later than 14 days after a decision is
			 made to freeze the property or assets of any person under this paragraph, the
			 President shall report the name of such person to the appropriate congressional
			 committees. Such a report may contain a classified annex.
						(4)United States Government
			 contractsThe head of an
			 executive agency may not procure, or enter into a contract for the procurement
			 of, any goods or services from a person that meets the criteria for the
			 imposition of sanctions under section 5 of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
					(c)WaiverThe President may waive the application of
			 the sanctions described in subsection (b) if the President—
					(1)determines that such a waiver is in the
			 national interest of the United States; and
					(2)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
					104.Liability of parent companies for
			 violations of sanctions by foreign subsidiaries
				(a)DefinitionsIn this section:
					(1)EntityThe term entity means a
			 partnership, association, trust, joint venture, corporation, or other
			 organization.
					(2)Own
			 or controlThe term own
			 or control means, with respect to an entity—
						(A)to hold more than 50 percent of the equity
			 interest by vote or value in the entity;
						(B)to hold a majority of seats on the board of
			 directors of the entity; or
						(C)to otherwise control the actions, policies,
			 or personnel decisions of the entity.
						(3)SubsidiaryThe term subsidiary means an
			 entity that is owned or controlled, directly or indirectly, by a United States
			 person.
					(4)United States personThe term United States person
			 means—
						(A)a natural person who is a citizen,
			 resident, or national of the United States; and
						(B)an entity that is organized under the laws
			 of the United States, any State or territory thereof, or the District of
			 Columbia, if natural persons described in subparagraph (A) own or control the
			 entity.
						(b)In generalA United States person shall be subject to
			 a penalty for a violation of the provisions of Executive Order 12959 (50 U.S.C.
			 1701 note) or Executive Order 13059 (50 U.S.C. 1701 note), or any other
			 prohibition on transactions with respect to Iran imposed under the authority of
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 if—
					(1)the President determines, pursuant to such
			 regulations as the President may prescribe, that the United States person
			 establishes or maintains a subsidiary outside of the United States for the
			 purpose of circumventing such provisions; and
					(2)that subsidiary engages in an act that, if
			 committed in the United States or by a United States person, would violate such
			 provisions.
					(c)WaiverThe President may waive the application of
			 subsection (b) if the President—
					(1)determines that such a waiver is in the
			 national interest of the United States; and
					(2)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
					(d)Effective date
					(1)In generalSubsection (b) shall take effect on the
			 date of the enactment of this Act and apply with respect to acts described in
			 subsection (b)(2) that are—
						(A)commenced on or after the date of the
			 enactment of this Act; or
						(B)except as provided in paragraph (2),
			 commenced before such date of enactment, if such acts continue on or after such
			 date of enactment.
						(2)ExceptionSubsection (b) shall not apply with respect
			 to an act described in paragraph (1)(B) by a subsidiary owned or controlled by
			 a United States person if the United States person divests or terminates its
			 business with the subsidiary not later than 90 days after the date of the
			 enactment of this Act.
					105.Prohibition on procurement contracts with
			 persons that export sensitive technology to Iran
				(a)In generalNotwithstanding any other provision of law,
			 and pursuant to such regulations as the President may prescribe, the head of an
			 executive agency may not enter into or renew a contract for the procurement of
			 goods or services with a person that exports sensitive technology to
			 Iran.
				(b)WaiverThe President may waive the application of
			 the prohibition under subsection (a) if the President—
					(1)determines that such a waiver is in the
			 national interest of the United States; and
					(2)submits to Congress a report describing the
			 reasons for the determination.
					(c)Sensitive technology definedThe term sensitive technology
			 means hardware, software, telecommunications equipment, or any other technology
			 that the President determines is to be used specifically—
					(1)to restrict the free flow of unbiased
			 information in Iran; or
					(2)to disrupt, monitor, or otherwise restrict
			 speech of the people of Iran.
					106.Increased capacity for efforts to combat
			 unlawful or terrorist financing
				(a)FindingCongress finds that the work of the Office
			 of Terrorism and Financial Intelligence of the Department of the Treasury,
			 which includes the Office of Foreign Assets Control and the Financial Crimes
			 Enforcement Network, is critical to ensuring that the international financial
			 system is not used for purposes of supporting terrorism and developing weapons
			 of mass destruction.
				(b)Authorization of appropriations for Office
			 of Terrorism and Financial IntelligenceThere are authorized to be appropriated to
			 the Secretary of the Treasury for the Office of Terrorism and Financial
			 Intelligence—
					(1)$64,611,000 for fiscal year 2010;
			 and
					(2)such sums as may be necessary for each of
			 the fiscal years 2011 and 2012.
					(c)Authorization of appropriations for the
			 Financial Crimes Enforcement NetworkSection 310(d)(1) of title 31, United
			 States Code, is amended by striking such sums as may be necessary for
			 fiscal years 2002, 2003, 2004, and 2005 and inserting
			 $104,260,000 for fiscal year 2010 and such sums as may be necessary for
			 each of the fiscal years 2011 and 2012.
				107.Reporting requirements
				(a)Report on investment and activities that
			 may be sanctionable under Iran Sanctions Act of 1996
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report containing—
						(A)a description of—
							(i)any foreign investments of $20,000,000 or
			 more that contribute directly and significantly to the enhancement of Iran's
			 ability to develop petroleum resources made during the period described in
			 paragraph (2);
							(ii)any sale, lease, or provision to Iran
			 during the period described in paragraph (2) of any goods, services,
			 technology, information, or support that would facilitate the maintenance or
			 expansion of Iran's domestic production of refined petroleum products;
			 and
							(iii)any refined petroleum products provided to
			 Iran during the period described in paragraph (2) and any other activity that
			 could contribute directly and significantly to the enhancement of Iran’s
			 ability to import refined petroleum products during that period;
							(B)with respect to each investment or other
			 activity described in subparagraph (A), an identification of—
							(i)the date or dates of the investment or
			 activity;
							(ii)the steps taken by the United States to
			 respond to the investment or activity;
							(iii)the name and United States domiciliary of
			 any person that participated or invested in or facilitated the investment or
			 activity; and
							(iv)any Federal Government contracts to which
			 any person referred to in clause (iii) are parties; and
							(C)the determination of the President with
			 respect to whether each such investment or activity qualifies as a sanctionable
			 offense under section 5(a) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
						(2)Period describedThe period described in this paragraph is
			 the period beginning on January 1, 2009, and ending on the date on which the
			 President submits the report under paragraph (1).
					(b)Subsequent reportsNot later than 1 year after the date of the
			 enactment of this Act, and every 180 days thereafter, the President shall
			 submit to the appropriate congressional committees an updated version of the
			 report required under subsection (a) that contains the information required
			 under that subsection for the 180-day period preceding the submission of the
			 updated report.
				(c)Form of reports; publicationA report submitted under subsection (a) or
			 (b) shall be submitted in unclassified form, but may contain a classified
			 annex. The unclassified portion of the report shall be published in the Federal
			 Register.
				108.Sense of Congress regarding the imposition
			 of sanctions on the Central Bank of IranCongress urges the President, in the
			 strongest terms, to consider immediately using the authority of the President
			 to impose sanctions on the Central Bank of Iran and any other Iranian bank
			 engaged in proliferation activities or support of terrorist groups.
			109.Policy of the United States regarding
			 Iran’s Revolutionary Guard Corps and its affiliatesIt is the sense of Congress that the United
			 States should—
				(1)continue to target Iran’s Revolutionary
			 Guard Corps persistently with economic sanctions for its support for terrorism,
			 its role in proliferation, and its oppressive activities against the people of
			 Iran; and
				(2)impose sanctions, including travel
			 restrictions, sanctions authorized pursuant to this Act, and the full range of
			 sanctions available to the President under the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.), on—
					(A)any foreign individual or entity that is an
			 agent, alias, front, instrumentality, official, or affiliate of Iran’s
			 Revolutionary Guard Corps and is designated for the imposition of sanctions by
			 the President;
					(B)any individual or entity who—
						(i)has provided material support to Iran’s
			 Revolutionary Guard Corps or any of its affiliates designated for the
			 imposition of sanctions by the President; or
						(ii)has conducted any financial or commercial
			 transaction with Iran’s Revolutionary Guard Corps or any of its affiliates so
			 designated; and
						(C)any foreign government found—
						(i)to be providing material support to Iran’s
			 Revolutionary Guard Corps or any of its affiliates designated for the
			 imposition of sanctions by the President; or
						(ii)to have conducted any commercial
			 transaction or financial transaction with Iran’s Revolutionary Guard Corps or
			 any of its affiliates so designated.
						110.Policy of the United States with respect to
			 Iran and HezbollahIt is the
			 sense of Congress that the United States should—
				(1)continue to counter support received by
			 Hezbollah from the Government of Iran and other foreign governments in response
			 to Hezbollah's terrorist activities and the threat Hezbollah poses to Israel,
			 the democratic sovereignty of Lebanon, and the national security interests of
			 the United States;
				(2)impose the full range of sanctions
			 available to the President under the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) on Hezbollah, its designated affiliates and
			 supporters, and persons providing Hezbollah with commercial, financial, or
			 other services;
				(3)urge the European Union, individual
			 countries in Europe, and other countries to classify Hezbollah as a terrorist
			 organization to facilitate the disruption of Hezbollah's operations; and
				(4)renew international efforts to disarm
			 Hezbollah and disband its militias in Lebanon, as called for by United Nations
			 Security Council Resolutions 1559 (2004) and 1701 (2006).
				111.Sense of Congress regarding the imposition
			 of multilateral sanctions with respect to IranIt is the sense of Congress that—
				(1)in general, multilateral sanctions are more
			 effective than unilateral sanctions at achieving desired results from countries
			 such as Iran;
				(2)the President should continue to work with
			 allies of the United States to impose such sanctions as may be necessary to
			 prevent the Government of Iran from acquiring a nuclear weapons capability;
			 and
				(3)the United States should continue to
			 consult with the 5 permanent members of the United Nations Security Council and
			 Germany (commonly referred to as the P5-plus-1) and other
			 interested countries regarding imposing new sanctions with respect to Iran in
			 the event that diplomatic efforts to prevent Iran from acquiring a nuclear
			 weapons capability fail.
				IIDivestment from certain companies that
			 invest in Iran
			201.DefinitionsIn this title:
				(1)Energy sectorThe term energy sector refers
			 to activities to develop petroleum or natural gas resources or nuclear
			 power.
				(2)Financial institutionThe term financial institution
			 has the meaning given that term in section 14(5) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
				(3)IranThe term Iran includes any
			 agency or instrumentality of Iran.
				(4)PersonThe term person means—
					(A)a natural person, corporation, company,
			 business association, partnership, society, trust, or any other nongovernmental
			 entity, organization, or group;
					(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act (22
			 U.S.C. 262r(c)(3))); and
					(C)any successor, subunit, parent company, or
			 subsidiary of any entity described in subparagraph (A) or (B).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
				(6)State or local governmentThe term State or local
			 government includes—
					(A)any State and any agency or instrumentality
			 thereof;
					(B)any local government within a State, and
			 any agency or instrumentality thereof;
					(C)any other governmental instrumentality;
			 and
					(D)any public institution of higher education
			 within the meaning of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.).
					202.Authority of State and local governments to
			 divest from certain companies that invest in Iran
				(a)Sense of CongressIt is the sense of Congress that the United
			 States Government should support the decision of any State or local government
			 that for moral, prudential, or reputational reasons divests from, or prohibits
			 the investment of assets of the State or local government in, a person that
			 engages in investment activities in the energy sector of Iran, as long as that
			 country is subject to economic sanctions imposed by the United States.
				(b)Authority To divestNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures that meet the
			 requirements of subsection (d) to divest the assets of the State or local
			 government from, or prohibit investment of the assets of the State or local
			 government in, any person that the State or local government determines, using
			 credible information available to the public, engages in investment activities
			 in Iran described in subsection (c).
				(c)Investment activities
			 describedA person engages in
			 investment activities in Iran described in this subsection if the
			 person—
					(1)has an investment of $20,000,000 or more in
			 the energy sector of Iran, including in a person that provides oil or liquified
			 natural gas tankers, or products used to construct or maintain pipelines used
			 to transport oil or liquified natural gas, for the energy sector in Iran;
			 or
					(2)is a financial institution that extends
			 $20,000,000 or more in credit to another person, for 45 days or more, if that
			 person will use the credit to invest in the energy sector in Iran.
					(d)RequirementsAny measure taken by a State or local
			 government under subsection (b) shall meet the following requirements:
					(1)NoticeThe State or local government shall provide
			 written notice to each person to which a measure is to be applied.
					(2)TimingThe measure shall apply to a person not
			 earlier than the date that is 90 days after the date on which written notice is
			 provided to the person under paragraph (1).
					(3)Opportunity for hearingThe State or local government shall provide
			 an opportunity to comment in writing to each person to which a measure is to be
			 applied. If the person demonstrates to the State or local government that the
			 person does not engage in investment activities in Iran described in subsection
			 (c), the measure shall not apply to the person.
					(4)Sense of Congress on avoiding erroneous
			 targetingIt is the sense of
			 Congress that a State or local government should not adopt a measure under
			 subsection (b) with respect to a person unless the State or local government
			 has made every effort to avoid erroneously targeting the person and has
			 verified that the person engages in investment activities in Iran described in
			 subsection (c).
					(e)Notice to Department of
			 JusticeNot later than 30
			 days after adopting a measure pursuant to subsection (b), a State or local
			 government shall submit written notice to the Attorney General describing the
			 measure.
				(f)NonpreemptionA measure of a State or local government
			 authorized under subsection (b) is not preempted by any Federal law or
			 regulation.
				(g)DefinitionsIn this section:
					(1)InvestmentThe investment of assets, with
			 respect to a State or local government, includes—
						(A)a commitment or contribution of
			 assets;
						(B)a loan or other extension of credit;
			 and
						(C)the entry into or renewal of a contract for
			 goods or services.
						(2)Assets
						(A)In generalExcept as provided in subparagraph (B), the
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled by a State or local government.
						(B)ExceptionThe term assets does not
			 include employee benefit plans covered by title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
						(h)Effective date
					(1)In generalExcept as provided in paragraph (2), this
			 section applies to measures adopted by a State or local government before, on,
			 or after the date of the enactment of this Act.
					(2)Notice requirementsSubsections (d) and (e) apply to measures
			 adopted by a State or local government on or after the date of the enactment of
			 this Act.
					203.Safe harbor for changes of investment
			 policies by asset managers
				(a)In generalSection 13(c)(1) of the Investment Company
			 Act of 1940 (15
			 U.S.C. 80a–13(c)(1)) is amended to read as follows:
					
						(1)In generalNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company, or any
				employee, officer, director, or investment adviser thereof, based solely upon
				the investment company divesting from, or avoiding investing in, securities
				issued by persons that the investment company determines, using credible
				information available to the public—
							(A)conduct or have direct investments in
				business operations in Sudan described in section 3(d) of the Sudan
				Accountability and Divestment Act of 2007 (50 U.S.C. 1701 note); or
							(B)engage in investment activities in Iran
				described in section 202(c) of the Comprehensive Iran Sanctions, Accountability, and
				Divestment Act of
				2009.
							.
				(b)SEC regulationsNot later than 120 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall issue
			 any revisions the Commission determines to be necessary to the regulations
			 requiring disclosure by each registered investment company that divests itself
			 of securities in accordance with section 13(c) of the Investment Company Act of
			 1940 to include divestments of securities in accordance with paragraph (1)(B)
			 of such section, as added by subsection (a).
				204.Sense of Congress regarding certain ERISA
			 plan investmentsIt is the
			 sense of Congress that a fiduciary of an employee benefit plan, as defined in
			 section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(3)), may divest plan assets from, or avoid investing plan assets in, any
			 person the fiduciary determines engages in investment activities in Iran
			 described in section 202(c) of this Act, without breaching the
			 responsibilities, obligations, or duties imposed upon the fiduciary by section
			 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104),
			 if—
				(1)the fiduciary makes such determination
			 using credible information that is available to the public; and
				(2)such divestment or avoidance of investment
			 is conducted in accordance with section 2509.08–1 of title 29, Code of Federal
			 Regulations (as in effect on the day before the date of the enactment of this
			 Act).
				IIIPrevention of transshipment, reexportation,
			 or diversion of sensitive items to Iran
			301.DefinitionsIn this title:
				(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
					(A)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
					(B)the Committee on Financial Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
					(2)End-userThe term end-user means an
			 end-user as that term is used in the Export Administration Regulations.
				(3)Export Administration
			 RegulationsThe term
			 Export Administration Regulations means subchapter C of chapter
			 VII of title 15, Code of Federal Regulations.
				(4)GovernmentThe term government includes
			 any agency or instrumentality of a government.
				(5)IranThe term Iran includes any
			 agency or instrumentality of Iran.
				(6)State sponsor of terrorismThe term state sponsor of
			 terrorism means any country the government of which the Secretary of
			 State has determined has repeatedly provided support for acts of international
			 terrorism pursuant to—
					(A)section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any successor
			 thereto);
					(B)section 40(d) of the Arms Export Control
			 Act (22 U.S.C. 2780(d)); or
					(C)section 620A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(a)).
					(7)Transshipment, reexportation, or
			 diversionThe term
			 transshipment, reexportation, or diversion means the exportation,
			 directly or indirectly, of items that originated in the United States to an
			 end-user whose identity cannot be verified or to an entity in Iran in violation
			 of the laws or regulations of the United States by any means, including
			 by—
					(A)shipping such items through 1 or more
			 foreign countries; or
					(B)by using false information regarding the
			 country of origin of such items.
					302.Identification of locations of concern with
			 respect to transshipment, reexportation, or diversion of certain items to
			 IranNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Director of National Intelligence shall submit to the Secretary of Commerce,
			 the Secretary of State, the Secretary of the Treasury, and the appropriate
			 congressional committees a report that identifies all countries that the
			 Director determines are of concern with respect to transshipment,
			 reexportation, or diversion of items subject to the provisions of the Export
			 Administration Regulations to an entity in Iran.
			303.Destinations of Possible Diversion Concern
			 and Destinations of Diversion Concern
				(a)Destinations of Possible Diversion
			 Concern
					(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Possible Diversion Concern if the Secretary, in
			 consultation with the Secretary of State and the Secretary of the Treasury,
			 determines that such designation is appropriate to carry out activities to
			 strengthen the export control systems of that country based on criteria that
			 include—
						(A)the volume of items that originated in the
			 United States that are transported through the country to end-users whose
			 identities cannot be verified;
						(B)the inadequacy of the export and reexport
			 controls of the country;
						(C)the unwillingness or demonstrated inability
			 of the government of the country to control diversion activities; and
						(D)the unwillingness or inability of the
			 government of the country to cooperate with the United States in interdiction
			 efforts.
						(2)Strengthening export control systems of
			 Destinations of Possible Diversion ConcernIf the Secretary of Commerce designates a
			 country as a Destination of Possible Diversion Concern under paragraph (1), the
			 United States shall initiate government-to-government activities described in
			 paragraph (3) to strengthen the export control systems of the country.
					(3)Government-to-government activities
			 describedThe
			 government-to-government activities described in this paragraph include—
						(A)cooperation by agencies and departments of
			 the United States with counterpart agencies and departments in a country
			 designated as a Destination of Possible Diversion Concern under paragraph (1)
			 to—
							(i)develop or strengthen export control
			 systems in the country;
							(ii)strengthen cooperation and facilitate
			 enforcement of export control systems in the country; and
							(iii)promote information and data exchanges
			 among agencies of the country and with the United States; and
							(B)efforts by the Office of International
			 Programs of the Department of Commerce to strengthen the export control systems
			 of the country to—
							(i)facilitate legitimate trade in
			 high-technology goods; and
							(ii)prevent terrorists and state sponsors of
			 terrorism, including Iran, from obtaining nuclear, biological, and chemical
			 weapons, defense technologies, components for improvised explosive devices, and
			 other defense items.
							(b)Destinations of Diversion Concern
					(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Diversion Concern if the Secretary, in consultation
			 with the Secretary of State and the Secretary of the Treasury,
			 determines—
						(A)that the government of the country allows
			 substantial transshipment, reexportation, or diversion of items that originated
			 in the United States to end-users whose identities cannot be verified or to
			 entities in Iran; or
						(B)12 months after the Secretary of Commerce
			 designates the country as a Destination of Possible Diversion Concern under
			 subsection (a)(1), that the country has failed—
							(i)to cooperate with the
			 government-to-government activities initiated by the United States under
			 subsection (a)(2); or
							(ii)based on the criteria described in
			 subsection (a)(1), to adequately strengthen the export control systems of the
			 country.
							(2)Licensing controls with respect to
			 Destinations of Diversion Concern
						(A)Report on suspect items
							(i)In generalNot later than 45 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with the
			 Director of National Intelligence, the Secretary of State, and the Secretary of
			 the Treasury, shall submit to the appropriate congressional committees a report
			 containing a list of items that, if the items were transshipped, reexported, or
			 diverted to Iran, could contribute to—
								(I)Iran obtaining nuclear, biological, or
			 chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
								(II)support by Iran for acts of international
			 terrorism.
								(ii)Considerations for listIn developing the list required under
			 clause (i), the Secretary of Commerce shall consider—
								(I)the items subject to licensing requirements
			 under section 742.8 of title 15, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling) and other existing licensing
			 requirements; and
								(II)the items added to the list of items for
			 which a license is required for exportation to North Korea by the final rule of
			 the Bureau of Export Administration of the Department of Commerce issued on
			 June 19, 2000 (65 Fed. Reg. 38148; relating to export restrictions on North
			 Korea).
								(B)Licensing requirementNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall require a license to
			 export an item on the list required under subparagraph (A)(i) to a country
			 designated as a Destination of Diversion Concern.
						(C)WaiverThe President may waive the imposition of
			 the licensing requirement under subparagraph (B) with respect to a country
			 designated as a Destination of Diversion Concern if the President—
							(i)determines that such a waiver is in the
			 national interest of the United States; and
							(ii)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
							(c)Termination of designationThe designation of a country as a
			 Destination of Possible Diversion Concern or a Destination of Diversion Concern
			 shall terminate on the date on which the Secretary of Commerce determines,
			 based on the criteria described in subparagraphs (A) through (D) of subsection
			 (a)(1), and certifies to Congress and the President that the country has
			 adequately strengthened the export control systems of the country to prevent
			 transshipment, reexportation, and diversion of items through the country to
			 end-users whose identities cannot be verified or to entities in Iran.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				304.Report on expanding diversion concern
			 system to countries other than IranNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 consultation with the Secretary of Commerce, the Secretary of State, and the
			 Secretary of the Treasury, shall submit to the appropriate congressional
			 committees a report that—
				(1)identifies any country that the Director
			 determines may be transshipping, reexporting, or diverting items subject to the
			 provisions of the Export Administration Regulations to another country if such
			 other country—
					(A)is seeking to obtain nuclear, biological,
			 or chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
					(B)provides support for acts of international
			 terrorism; and
					(2)assesses the feasability and advisability
			 of expanding the system established under section 303 for designating countries
			 as Destinations of Possible Diversion Concern and Destinations of Diversion
			 Concern to include countries identified under paragraph (1).
				IVEffective date; sunset
			401.Effective date; sunset
				(a)Effective
			 dateExcept as provided in
			 sections 104, 202, and 303(b)(2), the provisions of, and amendments made by,
			 this Act shall take effect on the date that is 120 days after the date of the
			 enactment of this Act.
				(b)SunsetThe provisions of this Act shall terminate
			 on the date that is 30 days after the date on which the President certifies to
			 Congress that—
					(1)the Government of Iran has ceased providing
			 support for acts of international terrorism and no longer satisfies the
			 requirements for designation as a state sponsor of terrorism under—
						(A)section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any successor
			 thereto);
						(B)section 40(d) of the Arms Export Control
			 Act (22 U.S.C. 2780(d)); or
						(C)section 620A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(a)); and
						(2)Iran has ceased the pursuit, acquisition,
			 and development of nuclear, biological, and chemical weapons and ballistic
			 missiles and ballistic missile launch technology.
					
	
		
			Passed the Senate
			 January 28, 2010.
			
			Secretary
		
	
	
	
